Citation Nr: 0805411	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for lumbar strain.

2.  Entitlement to service connection for arthritis of the 
thoracic spine. 

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for atrial 
fibrillation, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force (USAF) from September 1957 to September 1960, and from 
November 1962 to November 1979.  He served in the Republic of 
Vietnam in 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO, in part, denied 
service connection for lumbar strain, arthritis of the 
thoracic spine, bilateral hearing loss (claimed as right ear 
hearing loss), and atrial fibrillation, to include as due to 
Agent Orange exposure.  The veteran timely appealed the RO's 
August 2003 rating action to the Board. 

Although the April 2005 statement of the case addressed 
issues in addition to those listed on the title page 
(entitlement to service connection for hypertension and an 
initial rating in excess of 20 percent for diabetes mellitus, 
type II, with erectile dysfunction and bilateral cataracts), 
the veteran, by way of his substantive appeal, received by 
the RO in May 2005, specifically limited appellate review to 
the four issues listed on the title page in his. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran has claimed service connection for lumbar strain, 
degenerative changes of the thoracic spine, bilateral hearing 
loss, and atrial fibrillation.  He believes each of these 
conditions had its onset during his periods of military 
service with the United States Air Force (USAF). 

I.  Procedural Development

Service medical records from the veteran's initial period of 
military service with the USAF (i.e., September 1957 to 
September 1960) are absent from the claims files.  The file 
contains no indication that all measures were taken to obtain 
copies of these records for the file.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VA has a statutory duty to assist the veteran in 
obtaining military records.  See Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990).  As these records might contain 
evidence that is relevant to the service connection claims on 
appeal, the RO should attempt to obtain and associate them 
with the claims files.

II.  Substantive Development

1.  Lumbar Strain and Degenerative Changes of the Thoracic 
Spine

The veteran contends that his currently diagnosed lumbar 
strain and arthritis of the thoracic spine, and these 
conditions had their onset during military service.  In 
support of the foregoing, service medical records from the 
veteran's second period of military service (i.e.,  November 
1962 to November 1979) reflect that he was seen on two 
occasions in April 1975 for low back pain, which was thought 
to have been possibly associated with hemorrhoids.  A chronic 
low back disorder was not noted at that time or at anytime 
thereafter.  Indeed, when evaluated for service discharge in 
October 1979, the veteran was spine was evaluated as 
"normal."  

Post-service VA and private treatment and examination reports 
reflect that beginning from January 1980, two months after 
service discharge, until the present time, the veteran has 
consistently complained of back pain.  In December 2000, VA 
diagnosed the veteran has having lumbar strain.  Private X-
rays of the thoracic spine, performed at Tyndall Air Force 
Base in August 2002, showed degenerative changes of the 
thoracic spine (see, December 2000 VA treatment report and 
private X-rays of the thoracic spine, dated in August 2002, 
respectively.)  There is at least some evidence showing that 
the veteran has consistently complained of back pain since 
shortly after his discharge from service in November 1979, 
and has current diagnoses of the lumbar and thoracic spine.  
He should be afforded a VA orthopedic examination to obtain a 
medical opinion regarding the likelihood that any current low 
back or thoracic spine disability is related to service.  

2.  Bilateral Hearing Loss

The veteran contends that he currently has bilateral hearing 
loss as a result of having worked on power generators and 
flight line during military service as an Electrical Power 
Productor Technician (EPPT).  Service personnel records 
confirm that the veteran was an EPPT (54272) for seventeen 
years.  His duties included, but were not limited to, the 
operation and repair of standby electrical equipment and 
generators.  While service medical reports do not document 
hearing loss for VA compensation purposes in accordance with 
38 C.F.R. § 3.385 (2007), they contain findings of left 
otitis media and mild right ear high-frequency hearing loss 
in July 1969 and October 1979 (see, service clinical and 
discharge examination reports, dated in July 1969 and October 
1979, respectively).  

The Court has held that 38 C.F.R. § 3.385 does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, 
what is clear is that the veteran was exposed to acoustic 
trauma during his seventeen-year tenure as an EEPT during his 
periods of military service.  In an August 2005 statement the 
veteran indicated that he has been seen for ear problems 
related to acoustic trauma.  VA should afford the veteran an 
audiological examination in order to determine whether the 
veteran currently has hearing loss for VA compensation 
purposes that is related to acoustic trauma during his 
periods of military service with the USAF.  


3.  Atrial Fibrillation 

Initially, the veteran argued that his currently diagnosed 
atrial fibrillation was related to Agent Orange exposure 
during his military service in the Republic of Vietnam.  
(see, VA Form 21-4138, Statement in Support of Claim, dated 
in April 2003).  As service medical records reflect that the 
veteran served in the Republic of Vietnam in 1970 (see, 
service medical records, dated in August and September 1970, 
reflecting that the veteran sought treatment for unrelated 
disabilities in August and September 1970 at the Medical Aid 
Station Pleiku Airport, Republic of Vietnam), he is presumed 
to have been exposed to Agent Orange.  See, 38 C.F.R. § 
3.307(a)(6)(iii) (2007).  

The veteran has alternatively argued that his atrial 
fibrillation was caused by his service-connected diabetes 
mellitus.  (see, VA Form 9, received by the RO in May 2005).  
Secondary service connection on the basis of aggravation is 
permitted under 
38 C.F.R. § 3.310 (2007) and compensation is payable for the 
degree of aggravation of a nonservice-connected disability 
caused by a service-connected disability. 
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  

The RO addressed both theories of entitlement-Agent Orange 
and secondary service connection-in an August 2003 rating 
action. 

In this case, the Board notes that competent medical evidence 
of record does not adequately address the etiological 
relationship, if any, between the veteran's atrial 
fibrillation and his periods of military service, to include 
his presumed exposure to Agent Orange, or whether it was 
caused or aggravated by his service-connected diabetes 
mellitus.  As such, such an examination is in order prior to 
further appellate consideration of the appellant's claim.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request any 
available service medical records 
pertaining to  the veteran (i.e., 
[redacted], [redacted]) for 
his initial period of military service 
in the USAF (i.e., September 1957 to 
September 1960).  All requests and 
records received should be associated 
with the claims files.  If records are 
unavailable from any sources, a 
negative reply should be documented in 
the claims files.

2.  Schedule the veteran for VA 
audiologial, orthopedic and 
cardiovascular examinations to 
determine the nature and likely 
etiology of any current disability 
involving:  (a) the low spine; (b) the 
thoracic spine; (c) hearing loss; and 
(d) atrial fibrillation.  On 
audiological examination, applicable 
testing should be performed to 
ascertain whether or not the veteran 
currently has a hearing loss disability 
for VA compensation purposes.  

For each such disability diagnosed, the 
examiner(s) should answer the following 
question:  Is it at least as likely as 
not (50 percent probability or more) 
that any currently present disability 
(bilateral hearing loss for VA 
compensation purposes, low back strain 
and degenerative changes of the 
thoracic spine and atrail 
fibrillation), had its onset in service 
or within the first post-service year, 
or is otherwise related to active duty 
service?  

In formulating each of the above-
requested opinions, the audiologist and 
orthopedic examiners are instructed to 
comment on service medical findings of 
low back pain and mild right high-
frequency hearing loss.  (see, April 
1975 and October 1979 service treatment 
and discharge examination reports, 
respectively). 

With respect to any currently present 
atrial fibrillation, the VA examiner 
should express an opinion as to the 
following questions: 

(a)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current atrial fibrillation is 
related to the veteran's period of 
military service from November 1962 to 
November 1979, to include exposure to 
Agent Orange? and; 

(b) Is it at least as likely as not (50 
percent) that the veteran's atrial 
fibrillation was caused or aggravated 
(made permanently worse) by service-
connected diabetes mellitus.

Each examiners must provide a rationale 
for their respective opinion.

3.  The RO should then readjudicate the 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2007). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

